Citation Nr: 1013061	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas

THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the cervical spine to include secondary service 
connection.

2. Entitlement to a rating higher than 30 percent for 
residuals of a total left knee replacement.

3. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran and A. B. 
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from November 1965 to November 1967.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions, dated in January and in April 
2003, of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In March 2008, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Degenerative arthritis of the cervical spine was not 
affirmatively shown to have had onset during service; 
degenerative arthritis of the cervical spine was not 
manifested to a compensable degree within one year from the 
date of separation from service; degenerative arthritis of 
the cervical spine, first diagnosed after service beyond the 
one-year presumptive period, is not directly related to an 
injury, disease, or event in service; and degenerative 
arthritis of the cervical spine is not caused by or made 
worse by the service-connected disabilities, namely, 
degenerative joint disease and retrolisthesis, L5-S1, of the 
lumbar spine, the residuals of a total left knee 
replacement, and degenerative joint disease of the right 
knee.



2. The residuals of a total left knee replacement are 
manifested by flexion to 90 degrees and by extension to 0 
degrees with pain, but no additional functional loss due to 
pain, pain on movement, swelling, atrophy, fatigue, 
weakness, incoordination, to include during flare-ups and 
with repeated use; there is no ankylosis, nonunion of the 
tibia and fibula, or severe painful motion or weakness. 

3. Degenerative joint disease of the right knee is 
manifested by flexion to 120 degrees with pain and extension 
to 0 degrees without subluxation or ligament instability or 
additional functional loss due to pain, pain on movement, 
swelling, atrophy, fatigue, weakness, incoordination, to 
include during flare-ups and with repeated use.  


CONCLUSIONS OF LAW

1. Degenerative joint disease of the cervical spine was not 
incurred or aggravated by service; degenerative joint 
disease of the cervical spine as a chronic disease may not 
be presumed to have been incurred in service; and 
degenerative joint disease of the cervical spine is not 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

2. The criteria for a rating higher than 30 percent for 
residuals of a total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2009).

3. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  The 
notification requirements are referred to as Type One, Type 
Two, and Type Three, respectively.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a claim for increase, the VCAA notice requirements are 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as 
requiring generic claim-specific notice and rejecting 
veteran-specific notice as to effect on daily life and as to 
the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in September 2002, in March 2003, 
in May 2008 and in August 2008.  The Veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, including secondary service connection, that is, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence of a relationship between the claimed condition and 
a service-connected condition.  

The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disabilities had increased in severity and the effect 
that worsening has on employment.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or 
authorize VA to obtain private medical records on his 
behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assign able. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (to the extent of pre-adjudication notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  



To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and private medical records.  The Veteran was 
provided a VA examination in November 2002.  In November 
2003, the Veteran requested an examination by an orthopedic 
specialist.  While it is unclear whether an orthopedic 
specialist examined the Veteran, the Veteran was afforded 
fully adequate examinations in March 2003 and in May 2009, 
which were conducted and reviewed by competent medical 
professionals, who examined the Veteran and provided 
opinions supported by rationale.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, if the disability is manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 
1154(b) do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative 
value or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and 
negative admissible evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

Direct Service Connection 

Although the Veteran has not argued direct service 
connection for degenerative joint disease of the cervical 
spine, the Board is considering all potential theories for 
establishing service connection.  

The service treatment records contain no complaint, finding, 
history, or treatment for a cervical spine abnormality.  
After service, degenerative joint disease of the cervical 
spine by X-ray was first documented in February 2001.  In 
April 2002, a VA examiner noted that the Veteran had 
strained his neck since his left knee surgery in 2001.   

On the basis of the service treatment records alone, 
degenerative joint disease of the cervical spine was not 
affirmatively in service, and service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

As degenerative joint disease of the cervical spine was not 
noted in service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b), do not apply.

Also degenerative joint disease of the cervical spine, first 
documented in 2001, was not manifested to a degree of 10 
percent or more within the one-year presumptive period for a 
chronic disease, arthritis, following separation from 
service in 1967, and service connection as a chronic disease 
under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 3.309 is not 
established. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there in no 
competent evidence that degenerative joint disease of the 
cervical spine is related to service on direct basis.  



And in the absence of medical evidence suggesting an 
association between degenerative joint disease of the 
cervical spine and service, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is not required to 
further develop the claim by affording the Veteran another 
VA examination or by obtaining a VA medical opinion under 
the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As there is no competent evidence to support the claim of 
service connection on a direct basis, including under 38 
C.F.R. § 3.303(d), considering all the evidence, including 
the lay and medical evidence, the Veteran has not met the 
evidentiary burden to establish all elements of the claim, 
including the nexus requirement under 38 U.S.C.A. § 5107(a), 
and service connection on a direct basis is not established 
and the benefit-of-the-doubt standard of proof does not 
apply as there is no approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b).

Secondary Service

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). 

On the claim of whether degenerative joint disease of the 
cervical spine is proximately due to or the result of 
service-connected disabilities, namely, degenerative joint 
disease and retrolisthesis, L5-S1 of the lumbar spine, the 
total left knee arthroplasty, and degenerative joint disease 
of the right knee, the question presented is whether the 
degenerative joint disease of the cervical spine was caused 
by or aggravated by, that is, permanently made worse, a 
service-connected disability or disabilities.  38 C.F.R. § 
3.310(a).  

The Veteran argues that his cervical spine disability is due 
to his service-connected left knee disability.  In a 
statement in October 2000, the Veteran argued that his left 
knee altered his gait in such a way that he strained his 
back.  

In February 2008, the Veteran testified that his left leg 
swelled at work while he was trying to get into a crane, 
causing him to hoist himself with his arms and he dislocated 
his collar bone, which affected his cervical spine. 

To the extent the Veteran asserts that there is an 
association between his cervical spine disability and a 
service-connected disability, where as here, there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), and no factual foundation 
has been established to show that the Veteran is qualified 
through education, training, or experience to offer a 
medical opinion, competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 
C.F.R. § 3.159.

In this case, there is competent medical evidence in favor 
of the claim and competent medical evidence against the 
claim. 

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The favorable medical evidence of record consists of private 
opinions from the Veteran's chiropractors.  In the opinion 
in May 1999, the chiropractor explained that chronic 
degenerative joint disease of the left knee required 
surgical intervention, which caused an aberrant motion of 
the Veteran's left knee joint and destroyed the normal gait 
pattern, which was complicated by other biomechanical 
dysfunctions and caused lumbar and cervical discogenic 
spondylosis.  

In September 2002, the second chiropractor concluded that 
the biomechanical changes that occurred as a result of the 
Veteran's left knee injury affected his cervical spine.  

The evidence that opposes the claim consists of a report of 
VA examination in November 2002 with an addendum opinion in 
February 2005 and a report of VA examination in May 2009.

On VA examination in November 2002, a VA health-care 
professional commented that there were no studies indicating 
that arthritis of the knee with or without knee replacement 
contributed to arthritic conditions of the cervical spine. 

In an addendum opinion in February 2005, a VA physician, 
having reviewed the Veteran's records and X-ray reports, 
stated that the Veteran had degenerative arthritic changes 
diffusely and that the cervical spine was involved 
concomitantly with the lumbar spine, knee and other joints, 
but the condition of the lumbar spine did not cause the 
cervical arthritis and therefore it was less likely that the 
cervical spine condition was secondary to the lumbar spine 
condition.  

On VA examination in May 2009, the VA examiner noted that 
the Veteran had a slight left limp on walking.  As there was 
no complaint of hip pain or joint problem, the VA examiner 
found that it would be very unusual for the knees to affect 
the cervical spine especially without involving the hips.  
The VA examiner concluded that it was less likely as not 
that the Veteran's service-connected bilateral knee 
disability caused or aggravated the Veteran's cervical spine 
degenerative joint disease.  

On VA examination of the left knee, the Veteran complained 
of aching, radiating and sharp pain.  The VA examiner noted 
that there was no ankylosis and that the lumbar spine 
degenerative joint disease was not causing the Veteran's 
gait to be abnormal and there was no abnormal curvature of 
the spine.  

The Veteran walked with a very slight left limp, which the 
VA examiner attributed to the left knee total replacement 
and determined it was not significant enough to cause or 
aggravate the cervical spine degenerative joint disease.  
The Veteran routinely ambulated without a cane and usually 
without a back brace.  The neurologic examination was 
normal.  The VA examiner concluded that the cervical 
degenerative joint disease was less likely as not caused or 
aggravated by the service-connected lumbar spine 
degenerative joint disease.  

Considering the relative merits of the opinions, as for the 
private medical opinions, their opinions did not address 
causation in the context of the lumbar spine and right knee 
or aggravation in the context of the left knee, lumbar 
spine, or right knee.  The VA medical opinions did discuss 
causation in the context of the lumbar spine and right knee 
and aggravation in the context of the left knee, lumbar 
spine, or right knee, concluding that the cervical 
degenerative joint disease was less likely as not caused by 
the service-connected lumbar spine or right knee and was 
less likely as not aggravated by the service-connected left 
knee, lumbar spine, or right knee.  The VA opinions were 
supported by adequate rationale and were consistent with 
other evidence of record.  To this extent, the VA medical 
opinions oppose the claim and evidence is uncontroverted by 
other competent medical evidence. 

As the Board may consider only competent medical evidence to 
support its finding on questions involving medical 
causation, the preponderance of the evidence is against the 
claim based on causation in the context of the lumbar spine 
and right knee and on aggravation in the context of the left 
knee, lumbar spine, or right knee, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

The private medical opinions did address causation in the 
context of the left knee as did the VA medical opinions.  
Both private medical opinions relied on left knee 
biomechanical changes as the causative factor of the 
cervical spine disability.  



In the VA medical opinions, one VA examiner found no study, 
linking arthritis of the knee with or without replacement to 
arthritis of the cervical spine.  Another VA examiner 
concluded that Veteran had degenerative arthritic changes 
diffusely and arthritis of the cervical spine was involved 
concomitantly with other joints, including the left knee, 
and did not cause the cervical arthritis.  

Although the private medical opinions did identify 
biomechanical changes in the left knee as the causative 
factor, the Board places greater weight on the VA opinion 
that found no study that linked arthritis of the knee with 
or without replacement to arthritis of the cervical spine.  
As the VA opinion is based upon sufficient facts, including 
a review of medical literature and the opinion applied the 
analysis to the significant facts of the case, to reach the 
conclusion submitted in the opinion, see Nieves-Rodriguez, 
22 Vet. App. 295, 304, the Board places greater weight on 
the VA opinion, which opposes the claim, than on the private 
medical opinions.  

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, the opinion is a 
reasonable inference based on the Veteran's perceptions and 
his opinion does have some probative value. 

In balancing the Veteran's lay opinion against the VA 
medical opinions, the Board finds that the Veteran's lay 
opinion is outweighed by the VA medical opinions. 

On the question of causation in the context of the left 
knee, as the greater weight of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 



Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal 
system include functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakness, excess 
fatigability, incoordination, pain on movement, swelling, or 
atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also with any form of arthritis, painful 
motion is factor to be considered.  38 C.F.R. § 4.59.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's left knee has been rated under Diagnostic Code 
5055, for a knee replacement.  

Under Diagnostic Code 5055, a 100 percent schedular rating 
is assigned for one year, following a total knee 
replacement.  At the termination of the total rating, the 
disability is rated on the residuals.  Under Diagnostic Code 
5055, the criteria for the next higher rating, 60 percent, 
are chronic residuals consisting of severe painful motion or 
weakness.  An intermediate rating between 30 and 60 percent 
may be assigned by analogy to Diagnostic Codes 5256, 5261, 
or 5262. 

Under Diagnostic Code 5256, the criterion for a 40 percent 
rating is ankylosis in flexion between 10 degrees and 20 
degrees.  

Under Diagnostic Code 5261, the criterion for a 40 percent 
rating is extension limited to 30 degrees.  

Under Diagnostic Code 5262, the criterion for a 40 percent 
rating is nonunion of the tibia and fibula with loose 
motion, requiring a brace.

The Veteran's service-connected degenerative joint disease 
of the right knee is rated under Diagnostic Code 5010.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, which is substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is 
zero percent disabling, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees 
is zero percent disabling, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Left Knee

In October 2001, the Veteran underwent a total left knee 
replacement.  In a rating decision in November 2001, the RO 
granted a schedular, 100 percent rating effective October 
11, 2001, which was decreased to 30 percent at the 
termination of the schedular temporary total rating, 
effective December 1, 2002.  

VA records show that in February 2002 range of motion of the 
left knee was 0 to 95 degrees without pain.  In September 
2002, the range of motion was 0 to 120 degrees.  In December 
2002 range of motion was 0 to 100 degrees.  

On VA examination in March 2003, the Veteran complained of 
recurrent, shooting left knee pain.  The Veteran complained 
that with weather changes he had severe stiffness, which 
limited his activities for the several days.  

On physical examination, passive range of motion was 0 to 
120 degrees with discomfort, and active motion was 0 to 110 
degrees with pain at 90 degrees.  There was no additional 
limitation from pain, fatigue or weakness.  There was no 
guarding of movements or abnormal movement.  There was a 
slight limp of the left leg.  

X-ray of left knee in April 2003 shows a well-placed 
prosthesis.  

In a statement dated in November 2003, the Veteran argued he 
had instability, weakness, fatigability and constant severe 
left knee pain.  

VA records in November 2004 show range of motion of the left 
knee from 0 to 120 degrees.  

In February 2008, the Veteran testified that he had a hard 
time bending his left knee.  

On VA examination in May 2009, the Veteran complained of 
constant moderate dull pain in the left knee with swelling 
and instability or giving way.  He indicated that pain could 
flare to severe sharp pain due to activity and last several 
days.  Flare-ups were precipitated by prolonged walking, 
standing and sitting in one position, which limited the time 
the Veteran could spend on his feet.  He wore a knee brace 
as needed.  The Veteran was unemployed and able to attend to 
daily activities.  He could walk 15 minutes.  There was 
guarding of movement.  The Veteran walked with a slight left 
limp.  There was no ankylosis present.  

Physical examination shows flexion was 0 to 140 degrees with 
pain at the extreme.  Extension was 0 degrees with base line 
pain.  No changes were noted with repetitive motion.  
Stability was normal.  The diagnosis was left knee status 
postoperative total knee replacement, moderately severe.  

During the appeals period, the Veteran complained of 
weakness, constant severe pain and flare-ups of pain causing 
functional impairment or motion to be limited by 50 percent.  
Nevertheless, the objective findings do not show severe 
painful motion or weakness as range of motion at maximum was 
limited to 90 degrees of flexion with pain, 0 degrees of 
extension with pain and there is no additional functional 
loss due to pain, pain on movement, swelling, atrophy, 
fatigue, weakness, incoordination, to include during flare-
ups and with repeated use. 

On the most recent VA examination in May 2009, the diagnosis 
was "left knee status postoperative total knee replacement, 
moderately severe".  In the absence of severe painful motion 
or severe weakness, the evidence does not more nearly 
approximate the criteria for the next higher rating, 60 
percent, and the criteria for a higher rating under 
Diagnostic Code 5055 have not been met.  

As for an intermediate rating between 30 and 60 percent, in 
the absence of evidence of ankylosis (immobility of the 
joint) in flexion between 10 degrees and 20 degrees, the 
criterion for a 40 percent rating under Diagnostic Code 5256 
have not been met as the evidence does not suggest 
ankylosis.

In the absence of evidence of extension limited to 30 
degrees, considering functional loss due to pain and painful 
movement and that there is no additional functional loss due 
to pain, pain on movement, swelling, atrophy, fatigue, 
weakness, incoordination, to include during flare-ups and 
with repeated use the criterion for a 40 percent rating 
under Diagnostic Code 5261 have not been met as extension 
was 0 degrees with pain.

While on VA examination in May 2009, the Veteran reported 
wearing a knee brace as needed, in the absence of evidence 
of nonunion of the tibia and fibula, the criterion for a 40 
percent rating under Diagnostic Code 5262 have not been met 
as x-ray evidence revealed that the knee prosthesis was in 
good position.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher 30 percent for 
residuals of total left knee replacement as the evidence 
does not more nearly approximate the criteria for the next 
higher rating and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. §5107(b).

Right Knee

On VA examination in March 2003 passive and active range of 
motion was 0 to 130 degrees.  X-ray of right knee in April 
2003 was normal.  

In a statement dated in November 2003, the Veteran argued 
his right knee warranted a rating of 60 percent due to 
severe constant pain, swelling and weakness.  He noted that 
he could no longer walk or stand for any period of time 
without resting.  



On VA examination in May 2009, the Veteran complained of 
intermittent sharp pain with weakness and instability or 
giving way.  He reported he had severe sharp pain due to 
activity, which could last five to six days.  He denied 
having flare-ups.  The Veteran had to limit the time spent 
on his feet.  He wore braces as needed.  The examiner noted 
the Veteran was unemployed and able to tend to daily 
activities.  He could walk 15 minutes.  There was guarding 
of movement.  There was no ankylosis.  

Physical examination showed flexion from 0 to 120 degrees 
with pain at the extreme.  Extension was 0 degrees with no 
pain.  No changes were noted with repetitive motion.  
Stability was normal.  The diagnosis was moderate 
degenerative joint disease of the right knee.  

Based on the evidence of record, flexion at most was limited 
to 120 degrees with pain.  As the criterion for a 20 percent 
rating for flexion is flexion limited to 30 degrees, the 
findings pertaining to limitation of flexion do not more 
nearly approximate or equate to flexion limited to 30 
degrees, considering functional loss due to pain and painful 
movement and that there is no additional functional loss due 
to pain, pain on movement, swelling, atrophy, fatigue, 
weakness, incoordination, to include during flare-ups and 
with repeated use.  Thus the Veteran is not entitled to a 
higher rating under Diagnostic Code 5260.  Further, the 
criterion for a zero percent rating, flexion limited to 60 
degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, extension was limited to 0 
degrees.  As the criterion for a 20 percent rating for 
extension is extension limited to 15 degrees, the findings 
pertaining to limitation of extension do not more nearly 
approximate or equate to extension limited to 15 degrees.  
There are no additional limitations to range of motion due 
to pain, pain on movement, swelling, atrophy, fatigue, 
weakness, incoordination, to include during flare-ups and 
with repeated use.  Thus the Veteran is not entitled to a 
higher rating under Diagnostic Code 5261.  Further, the 
criterion for a zero percent rating, which is extension 
limited to 5 degrees, also is not shown.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 9-98, the VA General Counsel held that when a 
Veteran has a knee disability to warrant a separate rating 
for arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261, rather, such limited motion must at 
least meet the criteria for a zero percent rating, which as 
explained above has not been shown. 

The evidence does not suggest ankylosis of the right knee 
and a rating under Diagnostic Code 5256 need not be 
considered.  While the Veteran has complained of 
instability, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of either slight recurrent subluxation or 
slight instability. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
degenerative joint disease of the right knee and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of a service-connected disability with the established 
criteria.  If the criteria reasonably describe the 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
no referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).



Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for a 
higher rating for more severe symptoms.  For these reasons, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for degenerative joint disease of the 
cervical spine to include secondary service connection is 
denied.

A rating higher than 30 percent for residuals of a total 
left knee replacement is denied.

A rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


